Per Curiam.
This matter having come on to be heard before the court and the court having given due consideration to all the *331matters set out in the petition, and it appearing that said Robert J. McDonald has in every respect complied with the orders and judgment of this court, and that his conduct since the entry of the judgment of disbarment has been such as to indicate a complete change of attitude toward the standards of ethics governing the conduct of members of the profession,
It is hereby ordered and adjudged that the judgment of disbarment be modified and that said. Robert J. McDonald be reinstated as a member of the bar of this court in good standing as of October 8, 1940, upon payment of the costs as required by the judgment of disbarment.
Dated September 21, 1940.
Stone, Justice, dissents.
Order for Reinstatement.
Per Curiam.
Robert J. McDonald, having complied with the order of this court dated September 21, 1940, by the payment of Seventy-Five Hundred ($7,500.00) Dollars costs as required by the original judgment of disbarment, is hereby reinstated as a member of the bar of this court in good standing as of today.
Dated October 8, 1940.